                      Case 1:21-mc-00442-KPF Document 38 Filed 09/07/21 Page 1 of 1

                                                                                                 Baker & McKenzie LLP

                                                                                                 452 Fifth Avenue
                                                                                                 New York, NY 10018
                                                                                                 United States

                                                                                                 Tel: +1 212 626 4100
                                                                                                 Fax: +1 212 310 1600
                                                                                                 www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane                   September 07, 2021
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur*
Manila*
                           The Honorable Katherine Polk Failla
Melbourne
Seoul                      United States District Judge
Shanghai
Singapore                  Southern District of New York
Sydney
Taipei                     40 Foley Square
Tokyo
Yangon                     Courtroom 618
Europe, Middle East        New York, NY 10007
& Africa
Abu Dhabi
Almaty
Amsterdam                  Re: In re Application of Makhpal Karibzhanova for Judicial Assistance Pursuant to
Antwerp
Bahrain                    28 U.S.C. § 1782, Case No. 21-mc-00442-KPF
Barcelona
Berlin
Brussels
Budapest                   Dear Judge Failla,
Cairo
Casablanca
Doha
Dubai
Dusseldorf
                           We represent movant and proposed intervenor Vladislav Kim in the above-referenced
Frankfurt/Main
Geneva
                           matter. We write to notify the court that we will be filing a Corrected Motion to
Istanbul
Jeddah*
                           Intervene to correct an error with one of the exhibits. The cover sheet for Exhibit B
Johannesburg
Kyiv                       incorrectly reads "Exhibit C" and we would like to remedy this error by replacing the
London
Luxembourg                 cover sheet and re-filing the motion and exhibits.
Madrid
Milan
Moscow
Munich
                           Respectfully submitted,
Paris
Prague
Riyadh*
Rome
St. Petersburg
Stockholm
Vienna
Warsaw
                           L Andrew S. Riccio
Zurich                     Partner
The Americas               +1 212 626 4229
Bogota
Brasilia**                 Andrew.Riccio@bakermckenzie.com
Buenos Aires
Caracas
Chicago
Dallas                     Terence Gilroy
Guadalajara
Houston                    Partner
Juarez
Lima                       +1 212 626 4724
Los Angeles
Mexico City                Terence.Gilroy@bakermckenzie.com
Miami
Monterrey
New York
Palo Alto
Porto Alegre**             cc: All counsel of record (via ECF)
Rio de Janeiro**
San Francisco
Santiago
Sao Paulo**
Tijuana
Toronto
Valencia
Washington, DC

* Associated Firm
** In cooperation with
Trench, Rossi e Watanabe
Advogados




                           Baker & McKenzie LLP is a member of Baker & McKenzie International.
